Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1(US 2015/0007588) in view of D2(KR 10-0502167) further in view of D3(US 2012/0291496) as evidenced by Oxford English Dictionary and Definitions. Net. 

	Regarding claim 1,3-5 Dl discloses a method of defrosting frozen food items at least partially coated with ice comprising the steps of: filling a wash tank of a continuous 
Claim 1 differs from Dl in that a temperature of a chilled food item is maintained at a sub-room temperature level. However, D2 discloses a defrosting apparatus of a frozen food which is maintained at a sub-room temperature (see abstract). Considering that D1 and D2 relate to defrosting of a frozen food, it would be obvious to a person skilled in the art to apply the feature of D2 to the method of Dl, thereby arriving at the claimed invention.
D1 teaches a plurality of jets that are directed toward the intended food product(paragraph 3). D1 and D2 do not specifically teach that a plurality of fluid jets are directed to a diffuser plate, the diffuser plate flattening a jet stream associated with each of the fluid jets. 
However, D3 teaches an appliance, such as a consumer washing machine includes a casing, and a tub disposed within the casing. A wash basket is received within the tub and is configured for receipt of articles to be washed. A diffuser plate defines a continuous bottom of the wash basket and includes a plurality of passages defined there through. 

It would have been obvious to include a diffuser plate to which the fluid jets of D1 are directed as taught in D3 in order to provide sufficient energy to move and wash(i.e. defrost) the chilled food products. It would have been obvious to adjust the vertical position of the diffuser plate in order to adjust the width of the flow of fluid since this is a well-known function of a diffuser.
D3 teaches that the diffuser plate is at the bottom of the wash basket and not secured to the first side wall of said wash tank. However, D3 teaches that the diffuser plate is removable(paragraph 9) and it can contain any number of passages to generate a particular movement pattern in the water(paragraph 33). Therefore, it would have been obvious to adjust the placement of the diffuser plate in order to direct the water on the desired path. As such, it would have been obvious to place the top portion of the diffuser plate on the first side wall of said wash tank and the bottom portion configured to extend outward from said first side wall when said top portion is secured to said top of said first side wall since it is a simple rearrangement of parts to achieve an expected result, i.e. the flow of water in the desired direction.  See MPEP 2144.04 VI C Rearrangement of parts. 
D3 does not specifically teach that the diffuser plate is configured relative to at least one jet of fluid to create a flow of fluid having a width that is greater than a width of 
Any device that or spreads out or scatters light, making the light appear softer(Definitions.net)
A device for diffusing or dispersing something, as light, a current of air, steam, etc.(OED)
A duct or chamber, typically used in compressors and turbines, designed to increase the cross-sectional area of the flow of a fluid passing through it, esp. as a means of converting the velocity of the fluid into pressure.(OED)
Therefore, it is clear from the definitions of a diffuser that a diffuser inherently spreads out/flattens and increases the cross sectional area of a fluid. As such, one of ordinary skill in the art would expect that the exact same diffuser plate as recited in claim 1 would function in the same way as a conventional diffuser, to create a flow of fluid having a width that is greater than the width of the jet of fluid/flatten the jet stream.
Even if the diffuser in D3 does not inherently create a flow of fluid having a width that is greater than the width of the jet of fluid, it would have been obvious to configure the diffuser to create a flow of fluid having a width that is greater than the width of the jet of fluid because the diffuser has the ability to spread out fluid as claimed. This function would help to ensure that the food product is evenly covered with water during the process of claim 1. 

Regarding claim 26, D3 teaches that the diffuser plate is removeable/moveable and can be adjusted by the consumer(paragraph 9). Therefore, it would have been obvious to adjust the position of the diffuser plate depending on the path desired of the water. For example, it would have been obvious to move the diffuser plate from a first position to a second position, wherein in the first position said diffuser plate is displaced from said jet of fluid such that the jet of fluid is not affected by the diffuser plate, and wherein said second position wherein the diffuser plate is configured relative to at least one jet of fluid to create a flow of fluid havinq a width that is qreater than a width of the jet of fluid.


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1(US 2015/0007588) in view of D2(KR 10-0502167) and  D3(US 2012/0291496) further in view of D4(US 2007/0277855).

 A produce cleaning machine provides baskets for holding large and small produce items and water sprayers for directing water jets onto the produce from above and below. One basket is motorized to rotate to more evenly clean the produce, while a further basket can be rolled in and out of the machine to make loading and unloading easier. The force of the spray is adjustable and the rotational speed of the motor is as well to provide for special handling of the produce. Rotation after cleaning is used to help dry the produce, and ultraviolet emission is used to sanitize the produce.
It would have been obvious to have multiple sections separated by a divider similar to the baskets in D4 in the washing machine of D1 in order to accommodate different food products at once and keep them separate during the defrosting step. 
Regarding claims 8 and 10, D1-D4 do not teach a flow balancer in the manifold of the washing machine to reduce the volume of fluid flowing through the manifold to one of the adjacent discharge gets, so that the fluid flowing out of each of the jets is generally equivalent. However, since flow balancers are well known in the art, it would have been obvious to include a flow balancer so that intended food products could be evenly defrosted. 
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
The applicant argues that D3 teaches that the diffuser plate is at the bottom of the wash basket and not secured to the first side wall of said wash tank. However, D3 teaches that the diffuser plate is removable(paragraph 9) and it can contain any number of passages to generate a particular movement pattern in the water(paragraph 33). Therefore, it would have been obvious to adjust the placement of the diffuser plate in order to direct the water on the desired path. As such, it would have been obvious to place the top portion of the diffuser plate on the first side wall of said wash tank and the bottom portion configured to extend outward from said first side wall when said top portion is secured to said top of said first side wall since it is a simple rearrangement of parts to achieve an expected result, i.e. the flow of water in the desired direction.  See MPEP 2144.04 VI C rearrangement of parts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791